Citation Nr: 0723244	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-04 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for left 
eye glaucoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1979, and for 21 days in May 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied service connection for 
left eye glaucoma.  

In February 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.

In May 2006, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Service connection for left eye glaucoma was denied in an 
October 1987 rating decision.  The veteran was notified of 
this decision and of his appeal rights.  He did not appeal 
the decision.  

2.  The evidence received since the October 1987 rating 
decision was not previously of record and relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for left eye glaucoma.  

3.  Competent evidence of a nexus between the post service 
diagnosis of left eye glaucoma and service is of record.  




CONCLUSIONS OF LAW

1.  The October 1987 rating decision that denied service 
connection for left eye glaucoma is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 (2006).

2.  The evidence since the October 1987 rating decision, 
which denied service connection for left eye glaucoma is new 
and material, and the claim is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2006).

3.  Giving the benefit of the doubt to the veteran, left eye 
glaucoma is related to his active service.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107; (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

Given the fully favorable decision discussed below, the Board 
finds that any issue with regard to the timing or content of 
the VCAA notice provided to the veteran is moot or represents 
harmless error.  As to additional notice regarding the 
effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

II.  New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a prior final decision by 
the RO may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

At the time of the October 1987 rating decision, which denied 
service connection for left eye glaucoma, the evidence of 
record consisted of the veteran's service medical records and 
VA outpatient treatment records from May 1983 to July 1987.  
In the October 1987 rating decision, the RO denied the claim 
stating that the veteran's condition neither occurred in nor 
was caused by service.  The RO explained that while the 
veteran's post service medical records note in June 1983 that 
the veteran reported a diagnosis of glaucoma, the service 
department was unable to verify the veteran's second period 
of service for May 1983.  The RO further added that the 
veteran was requested to submit additional evidence 
reflecting continuity of symptomatology for his left eye 
glaucoma since his first discharge from service in October 
1979, and he had not provided any additional evidence.  The 
veteran was notified of the denial in an October 1987 letter, 
including his appeal rights, and he did not appeal the 
decision.  Thus, it is final.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

The Board notes that the RO reopened the veteran's claim for 
left eye glaucoma in its May 2003 rating decision.  The Board 
is required to address the issue of reopening despite the 
RO's denial of service connection on the merits.  See Barnett 
v. Brown, 83 F.3d 1380 (1996).  

Based upon the evidence of the record, the Board finds that 
the veteran has submitted new and material evidence to reopen 
the claim for service connection for left eye glaucoma.  The 
veteran has submitted additional clinical evaluations that 
reflect the veteran's current condition relating to his left 
eye glaucoma.  More importantly, the veteran's DD214 for his 
period of service in May 1983 was located by the service 
department.  See 38 C.F.R. § 3.156(c).  Therefore, the claim 
is reopened and will be considered on the merits as discussed 
below.



III.  Decision    

The veteran states in his June 2006 personal statement that 
when he shot a M16 rifle during service, it would cause blunt 
trauma to his left eye.  He explained that because the M16 
rifle was not designed for left-handed people, he endured 
constant pain to his left eye when firing the rifle.  The 
veteran asserts that his left eye glaucoma is attributable to 
his military service.  

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service. 
38 U.S.C.A. § 1131.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, the veteran's DD214 for his period of service 
in May 1983 notes that the veteran was discharged upon 
separation due to a "physical disability prior to entry on 
active duty."  The veteran was discharged on May 23, 1983.  
On May 26, 1983, the veteran was seen at a VA outpatient 
treatment facility.  The May 1983 VA outpatient treatment 
report states that the veteran informed the physician that he 
was diagnosed with glaucoma in his left eye on May 16, 1983.  
In June 1983, the veteran was seen for follow-up treatment 
for his left eye glaucoma.  The June 1983 VA outpatient 
treatment note indicated that the veteran received a 
diagnosis of glaucoma in the military.  Post service 
treatment records reflect current treatment for the veteran's 
left eye glaucoma.  

Based on the foregoing, the Board finds that the evidence 
supports a finding that the veteran's left eye glaucoma is 
related to his military service.  The Board is certainly 
aware that there are no service medical records to 
substantiate the veteran's reported diagnosis of left eye 
glaucoma during service.  However, the veteran is competent 
to report that he injured his left eye in some manner while 
firing a M16 rifle.  Thus, the Board will concede such injury 
to his left eye in service.  It must be noted that the 
veteran is not, on the other hand, competent to state that he 
sustained his left eye glaucoma in service, as that requires 
a medical opinion or requires objective medical evidence.  
Regardless, there is no reason for the Board to question the 
veteran's credibility in this case, particularly when as 
previously stated, the veteran was discharged on May 23, 
1983, and was seen in a VA outpatient treatment facility 
immediately thereafter for his left eye glaucoma on May 26, 
1983.  Although the DD 214 states that he was discharged due 
to physical disability that existed prior to entry on active 
duty, there is no evidence to show the nature of the 
disability leading to his discharge nor is there evidence to 
show that glaucoma preexisted that period of service.  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility. 38 C.F.R. § 3.102.  
See also 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  Given the facts of this case, and 
with resolution of all reasonable doubt in the veteran's 
favor, the Board finds that the appeal is allowed.



	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence having been received, the claim of 
service connection for left eye glaucoma, is reopened.

Entitlement to service connection for left eye glaucoma is 
granted.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


